                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 JEREMIAH RONALD BECKWORTH,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:19-CV-912-RLM-MGG

 WESTVILLE CORRECTIONAL
 FACILITY,

                         Defendant.

                             OPINION AND ORDER

      Jeremiah Ronald Beckworth, a prisoner without a lawyer, filed a

complaint. This court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915A. “In order to state

a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). “A

document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

      Mr. Beckworth alleges that, on July 23, 2019, he transferred to the

Westville Control Unit. During the twenty-four hours immediately following his

arrival, he was placed in a cell with no bedding and foul odors, and he wasn’t

assigned a suicide companion. He seeks money damages and injunctive relief.
      Based on these allegations, Mr. Beckworth asserts that his Eighth

Amendment rights have been violated and he names the Westville Correctional

Facility as the only defendant. To establish an Eighth Amendment claim for

deliberate indifference to serious medical needs, a prisoner must satisfy both an

objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to

that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). An Eighth

Amendment conditions of confinement claim also requires both an objective and

a subjective inquiry. Id. For conditions of confinement claims, the objective prong

asks whether the alleged deprivation is “sufficiently serious” so that “a prison

official’s act results in the denial of the minimal civilized measure of life’s

necessities.” Id. Mr. Beckworth might be able to assert valid claims, but the

Westville Correctional Facility is a building, not an individual or even a policy-

making unit of government that can be sued pursuant to 42 U.S.C. § 1983. See

Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). Because he

hasn’t named a proper defendant, he can’t proceed on this complaint.

      Mr. Beckworth may file an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he

should obtain the court’s approved form from the prison law library, and he must

put the case number of this case on it, which is on the first page of this order.

He must describe his interactions with each individual defendant at the Westville

Correctional Facility in detail, including names, dates, location, and explain how

each defendant was responsible for harming him.



                                        2
      As a final matter, Mr. Beckworth has not resolved his filing fee status. To

proceed with this case, Mr. Beckworth must resolve his filing fee status by either

immediately paying the filing fee in full or by filing a motion for leave to proceed

in forma pauperis his trust fund ledgers for the last six months attached. If he

chooses to file a motion for leave to proceed in forma pauperis, he may obtain

the court’s form at the prison law library.

      For these reasons, the court GRANTS Jeremiah Ronald Beckworth until

November 25, 2019, to file an amended complaint and to resolve his filing fee

status. If Mr. Beckworth doesn’t respond by that deadline, this case will be

dismissed without further notice.

      SO ORDERED on October 22, 2019

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                         3
